UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4867



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ISHOC UTHMAN IBN-ABDU SALAAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00078-HEH)


Submitted:   March 17, 2008                 Decided:   April 14, 2008


Before MICHAEL and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert P. Geary, Richmond, Virginia, for Appellant.          Chuck
Rosenberg, United States Attorney, John S. Davis, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             On March 6, 2007, Ishoc Uthman Ibn-Abdu Salaam was

charged with one count of attempting to traffic in clothing and

footwear     bearing   counterfeit      trademarks,          in   violation      of   18

U.S.C.A. § 2320 (West 2000 and Supp. 2007).                   Following a one day

jury   trial,    Salaam    was    convicted       of   the    sole     count    in    the

indictment and sentenced to 18 months’ imprisonment.

             Salaam timely noted his appeal and now argues that the

district court erred in admitting evidence of counterfeit CDs and

DVDs seized from his property.              According to Salaam, the district

court erred in admitting this evidence because the counterfeit

clothing was not factually related or intertwined with the CDs and

DVDs   and   because     admission     of     the   CDs   and     DVDs    was    unduly

prejudicial as their number far exceeded the number of indicted

articles of clothing.        Finding no error, we affirm.

             Decisions    regarding         the   admission       or    exclusion     of

evidence are left to the sound discretion of the trial court and

will not be reversed absent an abuse of that discretion.                         United

States v. Russell, 971 F.2d 1098, 1104 (4th Cir. 1992).                         Federal

Rule of Evidence 404(b) provides that evidence of other bad acts is

inadmissible to prove a defendant’s character to show conduct in

conformity      therewith,       but   is     admissible      to       show    “motive,

opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.”             Fed. R. Evid. 404(b).


                                       - 2 -
           This court has broadly construed the exceptions to the

inadmissibility of other bad acts.         United States v. Powers, 59

F.3d 1460, 1464 (4th Cir. 1995).          Rule 404(b) is “an inclusive

rule, admitting all evidence of other crimes or acts except that

which tends to prove only criminal disposition.”          Powers, 59 F.3d

at 1464 (quoting Russell, 971 F.2d at 1106).              We have found

evidence of other bad acts to be admissible if it meets the

following criteria:

     (1) The evidence must be relevant to an issue, such as an
     element of an offense, and must not be offered to
     establish the general character of the defendant . . .
     (2) The act must be necessary in the sense that it is
     probative of an essential claim or an element of the
     offense. (3) The evidence must be reliable. And (4) the
     evidence’s probative value must not be substantially
     outweighed by confusion or unfair prejudice in the sense
     that it tends to subordinate reason to emotion in the
     factfinding process.

United States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997).

           Turning to the first prong under Queen, evidence of

Salaam’s DVD and CD pirating is relevant if it is “sufficiently

related to the charged offense.”     Powers, 59 F.3d at 1465 (quoting

United States v. Rawle, 845 F.2d 1244, 1247 n.3 (1988)).           The more

similar the other bad act is (in terms of physical similarity or

mental state) to the act being proved, the more relevant it

becomes.    Queen, 132 F.3d at 996.           Here, the other bad acts

evidence Salaam sought to exclude was relevant to the charged

conduct as both involved trafficking in counterfeit goods whose

sales   infringed   on   the   intellectual    property   rights    of   the

                                  - 3 -
manufacturers.     Accordingly, the other bad acts evidence was

relevant to the offense conduct.

            Admission of the DVD and CD evidence also meets the

second prong of Queen.         Title 18, section 2320 of the United States

Code criminalizes the intentional trafficking of goods and the

knowing use of a counterfeit mark in connection with such goods.

18 U.S.C. § 2320(a).      The Government’s evidence of Salaam’s intent

was circumstantial, and Salaam’s most plausible defense was to

attack the mens rea requirement in § 2320.                 The large number of

counterfeit DVDs and CDs makes it less likely that Salaam was

unaware that the clothing was counterfeit, and thus, the DVD and CD

evidence was highly probative of his intent.

            Also, admission of the other bad acts evidence meets the

third and fourth prongs of Queen.             The record establishes that the

other act evidence was reliable, and there is no indication that

admission   of   the    other    bad   acts    evidence    resulted      in   unfair

prejudice to Salaam.      See United States v. Masters, 622 F.2d 83, 87

(4th Cir. 1980).       Simply because the number of counterfeit CDs and

DVDs far exceeded the number of counterfeit articles of clothing

does not indicate that there was “a genuine risk that the emotions

of the jury [were] excited to irrational behavior.”                Masters, 622

F.2d at 87.

            Finally,     the    district   court    gave    a   proper    limiting

instruction to the jury.         Thus, any danger of unfair prejudice to


                                       - 4 -
Salaam was minimized.    See Queen, 132 F.3d at 997.      Accordingly, we

affirm the judgment of the district court.        We dispense with oral

argument   as   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                    - 5 -